IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TODD PERRY AND HIS                     NOT FINAL UNTIL TIME EXPIRES TO
FORMER ATTORNEYS                       FILE MOTION FOR REHEARING AND
JAMES A. WALKER, ESQUIRE,              DISPOSITION THEREOF IF FILED
and JAMES A. WALKER, P.A.,
                                       CASE NO. 1D13-1919
      Appellants,

v.

SIGNAL SERVICE INDUSTRIES,
INC. and BRIDGEFIELD
EMPLOYERS INSURANCE
COMPANY,

     Appellees.
_____________________________/

Opinion filed October 8, 2014.

An appeal from an order of the Judge of Compensation Claims.
Sylvia Medina-Shore, Judge.

Date of Accident: November 17, 2003.

James A. Walker of the Law Offices of James A. Walker, P.A., Miami, for
Appellants James A. Walker, Esquire, and James A. Walker, P.A.

Ileana Marcos and Maria P. Valdes of Marcos Rothman Scharf Valdes Nguyen &
Goldstein, P.A., Miami, for Appellees.



PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.